DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 appears to have improper form for claiming subject matters recited in claim 10. The claim 11 has to be rewritten in independent form including all of the limitations of the claim 10.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controlling part sending a commanding order in claim 1, controlling part determines whether an IC resetting condition is set by using the operator's manipulation in claim 1, controlling part decides a resetting manipulation in claim 2, controlling part determines said IC resetting condition in claim 3, controlling unit stores an information in claim 4, controlling part maintains a graphical information displayed on said display in claim 5, controlling part does not run its operation within a predetermined period in claim 6, controlling part further detects a CPU resetting condition and resets said controlling part in claim 7, controlling part memorizes a number of said IC resetting condition and decides whether or not said CPU resetting condition is detected in claim 7,controlling part does not indicate said IC resetting condition in claim 8, controlling part sending a commanding order in claim 10, controlling part detects an IC resetting condition in claim 10, air conditioning unit for operating an air conditioning operation in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-10, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-6, 8-10, each recites “touch IC” in corresponding claim. However, the written description fails to disclose the corresponding structure regarding to the “touch IC”. There is not definition provided regarding to the “touch IC”. For examination purpose, the examiner interprets the “IC” as integrated circuit. Appropriate correction is required.  
Claim 4 recites the limitation "controlling unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20130069891 A1) in view of YAMAMOTO (JP 2021012488 A with English translation), and further in view of KOAMI (US 20210019003 A1).
As to claim 1, Tanaka teaches an information processing system, comprising:
a display displaying a graphical information [0038, 0068-0071]. 
a touch panel positioned on said display and on which an operator touches for controlling the information processing system [0038, 0068-0071], 
a touch IC for detecting a change of a static electricity occurred on said touch panel when the operator manipulates said touch panel [0071], 
a controlling part sending a commanding order to said air conditioning unit by receiving a signal detected by said touch IC [0068-0071, 0083-0084], wherein 
said controlling part determines whether an IC resetting condition is set and resets said touch IC when said IC resetting condition is detected while an operation of said information processing system is kept [when a touch panel control is malfunctioned, a reset process of the touch panel is performed to return the touch panel to normal state while allowing the operation of the information processing system is kept] [0075-0076, 0085-0087, 0105-0110].
Tanaka teaches a system and method for detecting a malfunction of a touch screen and performing a reset process to the touch screen to return the touch panel to normal state while allowing the operation of the information processing system is kept [0075-0076, 0085-0087, 0105-0110]. Tanaka does not explicitly teach determines whether an resetting condition is set by using the operator's manipulation manipulating said touch panel.
However, YAMAMOTO teaches a system and method for operating an  information processing device through a touch panel, and restoring an input through a touch panel in the case that a user cannot perform the input through the touch panel regardless of the existence/nonexistence of abnormality of communication between a control part and a touch panel part. Especially, YAMAMOTO teaches determines whether an resetting condition is set by using the operator's manipulation manipulating said touch panel [the control unit resets the touch panel controller in the case that it does not detect a touch input through the touch panel within a prescribed time and that it determines that the user generates vibrations when the touch input is performed to operate the touch panel on the basis of an output of the acceleration sensor. Therefore, if the control unit is performing touch input and has not received the touch input information for a predetermined time or longer, the control unit determines that the touch panel cannot input and resets the touch panel controller. By doing so, the input by the touch panel is restored] [Abstract, page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of YAMAMOTO with the teachings of Tanaka for the purpose of determining a malfunction of a touch panel based on detecting the operator's manipulation manipulating said touch panel.
Tanaka and YAMAMOTO do not explicitly teach the touch panel equipment is for air conditioning. 
However, KOAMI discloses a touch panel equipment for air conditioning as an input method, and operating an air conditioning operation by receiving a commanding order from air conditioning controller [0048].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of KOAMI with the teachings of Tanaka and YAMAMOTO for the purpose of providing a touch panel to user to control air conditioning device.
As to claim 2, YAMAMOTO teaches a detector for detecting a resetting manipulation information caused by the operator's manipulation including at least one of a manipulating strength and a manipulating interval, wherein said controlling part decides a resetting manipulation in accordance with said resetting manipulation information detected by said detector and determines whether or not said IC resetting condition is set by using detected said resetting manipulation [the control unit resets the touch panel controller in the case that it does not detect a touch input through the touch panel within a prescribed time and that it determines that the user generates vibrations when the touch input is performed to operate the touch panel on the basis of an output of the acceleration sensor. Therefore, if the control unit is performing touch input and has not received the touch input information for a predetermined time or longer, the control unit determines that the touch panel cannot input and resets the touch panel controller] [Abstract, page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
As to claim 3, YAMAMOTO teaches the detector locates in said air conditioning controller and has at least one of sensing function of an acceleration sensing for sensing an acceleration of said touch panel and a pressure sensing for sensing a pressure applied on said touch panel, said controlling part determines said IC resetting condition by using at least one information from said acceleration sensing and said pressure sensing [Abstract, page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
As to claim 4, YAMAMOTO teaches said controlling unit stores an information relating to said resetting manipulation of a plurality of operators and a adjusts said resetting condition in accordance with stored said information of each of the operators [Abstract, page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
As to claim 5, YAMAMOTO teaches said controlling part maintains a graphical information displayed on said display while said touch IC is reset [Abstract, page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
As to claim 6, YAMAMOTO teaches said controlling part does not run its operation within a predetermined period when said touch IC detects the operator's operation within the predetermined period after the reset of said touch IC is completed [page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
As to claim 7, YAMAMOTO teaches said controlling part further detects a CPU resetting condition and resets said controlling part when said CPU resetting condition is detected, wherein said controlling part memorizes a number of said IC resetting condition, decides whether or not said CPU resetting condition is detected by using the number of said IC resetting condition, and resets said controlling part when said CPU resetting condition is detected [Abstract, page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
As to claim 8, YAMAMOTO teaches said controlling part does not indicate said IC resetting condition while said touch IC is reset but indicates said CPU resetting condition while said controlling part is reset [page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
As to claim 9, YAMAMOTO teaches a period for resetting said touch IC is shorter than a period for resetting said controlling part  [page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 18 paragraph 1-6].
As to claims 10 and 11, Tanaka teaches an information processing system, comprising:
a display displaying a graphical information [0038, 0068-0071]. 
a touch panel positioned on said display and on which an operator touches for controlling the information processing system [0038, 0068-0071], 
a touch IC for detecting a change of a static electricity occurred on said touch panel when the operator manipulates said touch panel [0071], 
a controlling part sending a commanding order to said air conditioning unit by receiving a signal detected by said touch IC [0068-0071, 0083-0084], 
said controlling part determines whether an IC resetting condition is set and resets said touch IC when said IC resetting condition is detected while an operation of said information processing system is kept [when a touch panel control is malfunctioned, a reset process of the touch panel is performed to return the touch panel to normal state while allowing the operation of the information processing system is kept] [0075-0076, 0085-0087, 0105-0110].
Tanaka teaches a system and method for detecting a malfunction of a touch screen and performing a reset process to the touch screen to return the touch panel to normal state while allowing the operation of the information processing system is kept [0075-0076, 0085-0087, 0105-0110]. Tanaka does not explicitly teach determines whether an resetting condition is set by using at least one of an acceleration information of said touch panel and a pressure information applied on said touch panel.
However, YAMAMOTO teaches a system and method for operating an  information processing device through a touch panel, and restoring an input through a touch panel in the case that a user cannot perform the input through the touch panel regardless of the existence/nonexistence of abnormality of communication between a control part and a touch panel part. Especially, YAMAMOTO teaches determines whether an resetting condition is set by using at least one of an acceleration information of said touch panel and a pressure information applied on said touch panel [the control unit resets the touch panel controller in the case that it does not detect a touch input through the touch panel within a prescribed time and that it determines that the user generates vibrations when the touch input is performed to operate the touch panel on the basis of an output of the acceleration sensor. Therefore, if the control unit is performing touch input and has not received the touch input information for a predetermined time or longer, the control unit determines that the touch panel cannot input and resets the touch panel controller. By doing so, the input by the touch panel is restored] [Abstract, page 15 paragraphs 3-4, page 17 paragraphs 2-6, page 19 paragraph 2].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of YAMAMOTO with the teachings of Tanaka for the purpose of determining a malfunction of a touch panel based on detecting the operator's acceleration and pressure applied on said touch panel.
Tanaka and YAMAMOTO do not explicitly teach the touch panel equipment is for air conditioning. 
However, KOAMI discloses a touch panel equipment for air conditioning as an input method [0048].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of KOAMI with the teachings of Tanaka and YAMAMOTO for the purpose of providing a touch panel to user to control air conditioning device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115